PER CURIAM.
We affirm the trial court’s dismissal of the escape charge against the defendant. See Gregory v. State, 573 So.2d 397 (Fla. 2d DCA 1991); Munn v. State, 573 So.2d 439 (Fla. 2d DCA 1991). We do not have jurisdiction to review the defendant’s contention, raised for the first time in his answer brief, that his sentence of house arrest, imposed on September 4, 1989, is illegal. The defendant may seek correction of an illegal sentence by filing a motion, pursuant to Florida Rule of Criminal Procedure 3.800, in the trial court.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.